Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is objected to under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a transform mode" in ln 2, since claim 1 also recited "a transform mode" in ln 12. It is not clear from the context which is which. Correction or supporting argument is necessary to effect a withdrawn of the rejection.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
“Recent advances in video coding beyond the HEVC standard” SIP (2019), vol. 8, e18, page 1 2019, The authors discloses “Versatile Video Coding (VVC), the next generation video coding standard, 
US 20210092408 A1 discloses, i.e. para. [0151] FIG. 7 is a conceptual diagram illustrating a 4×4 inverse LFNST used to reconstruct 16 intermediate coefficients from a list of 16 input coefficients. FIG. 8 is a conceptual diagram illustrating an 8×8 inverse LFNST used to reconstruct 48 intermediate coefficients from a list of 16 input coefficients. In VVC Draft 6, LFNST may be applied to 4×4 or 8×8 subblocks. In both cases, 16 decoded coefficients in a 4×4 subblock (some of which may be normatively zeroed-out) are input to an inverse LFNST. For 4×4 subblock 430, video decoder 300 may use a 16×16 inverse LFNST to construct 16 intermediate coefficients 432, as shown in FIG. 7, before applying the separable inverse DCT-2. For 8×8 subblock 440, video decoder 300 may use a 16×48 inverse LFNST to construct 48 intermediate coefficients 442, as shown in FIG. 8, before the separable inverse DCT-2. Note that 48 intermediate coefficients 442 are reorganized in an L-shaped pattern. The remaining coefficients 444, which are shown as unshaded, are zeroed out. An inverse LFNST process may be fully defined based on (i) a transform (e.g., LFNST) matrix and (ii) a reorganization pattern or scan for intermediate coefficients. One example of the details of the zero-out process in VVC Draft 6 is described in U.S. patent application Ser. No. 15/931,271, entitled Low-Frequency Non-Separable Transformation Signaling Based on Zero-Out Patterns for Video Coding, filed on May 13, 2020 and claiming priority to U.S. Provisional Patent Application 62/849,689, filed May 17, 2019.
such zero-out process is done only for LFNST of sizes 4×4 and 8×8 normatively, where video decoder 300 implicitly infers (e.g., determines without signaling) that the remaining N−K higher frequency coefficients are set to zeros and K LFNST coefficients are used for reconstruction. FIGS. 6 and 7 illustrate the transform coefficients obtained after applying an LFNST with zero-out on top of a subset of separable transform coefficients (e.g., MTS coefficients within the sub-block marked “LFNST region”) while the remaining coefficients (e.g., MTS coefficients outside of the sub-block marked “LFNST region”) are normatively set to zeros. As discussed in U.S. Patent Application Pub. No. US 2017/0094313, U.S. Patent Application Pub. No. US 2017/0094314, and Patent Application No. 62/849,689, each of which is incorporated herein by reference, video encoder 200 or video decoder 300 may perform LFNST by first converting a 2-D block (e.g., LFNST region 460 of FIG. 6 or LFNST region 462 of FIG. 7) into a 1-D list (or vector) of coefficients via pre-defined scanning/ordering and then applying the transform on a subset of coefficients.
However, none of the cited prior art discloses receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video; setting a zero-out indication based on one or more non-zero coefficient indications of subblocks of the current block; when the zero-out indication indicates that a zero-out region has no non- zero coefficient, parsing the bitstream for a multiple transform selection (MTS) index; when the zero-out indication indicates that the zero-out region has at least one non-zero coefficient, setting the MTS index to a default value without parsing the MTS index from the bitstream; selecting a transform mode according to the MTS index for the current block; and reconstructing the current block by using the selected transform mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
US 20210211729 A1 [0306] In addition, as described above, a non-separable transform may be used as the secondary transform, and the secondary transform may be applied only to coefficients of a low frequency of a top-left specific region in order to maintain low complexity. The secondary transform applied to these coefficients of the low frequency may be referred to as a non-separable secondary transform (NSST), a low frequency non-separable transform (LFNST), or a reduced secondary transform (RST). The primary transform may be referred to as a core transform.
US 20210099702 A1 [0142] In VVC Draft 6, LFNST can be applied to 4×4 and 8×8 subblocks. In both cases, 16 decoded coefficients in a 4×4 subblock (some of which may be normatively zeroed-out) are input to an inverse LFNST: [0143] For the 4×4 case, a 16×16 inverse LFNST is used to construct 16 intermediate coefficients before the separable inverse DCT-2 as shown in FIG. 7. [0144] For the 8×8 case, a 16×48 inverse LFNST is used to construct 48 intermediate coefficients before the separable inverse DCT-2 as shown in FIG. 7. Note that 48 intermediate coefficients are reorganized in an L-shaped pattern. [0145] An inverse LFNST processes can be fully defined based on (i) a transform (i.e., LFNST) matrix and (ii) a reorganization pattern/scan for intermediate coefficients. [0146] Example details of the zero-out process in VVC Draft 6 are described in U.S. Patent Application No. 62/849,689, which is incorporated herein by reference.
applying the separable inverse DCT-2. For 8×8 subblock 440, video decoder 300 may use a 16×48 inverse LFNST to construct 48 intermediate coefficients 442, as shown in FIG. 8, before the separable inverse DCT-2. Note that 48 intermediate coefficients 442 are reorganized in an L-shaped pattern. The remaining coefficients 444, which are shown as unshaded, are zeroed out. An inverse LFNST process may be fully defined based on (i) a transform (e.g., LFNST) matrix and (ii) a reorganization pattern or scan for intermediate coefficients. One example of the details of the zero-out process in VVC Draft 6 is described in U.S. patent application Ser. No. 15/931,271, entitled Low-Frequency Non-Separable Transformation Signaling Based on Zero-Out Patterns for Video Coding, filed on May 13, 2020 and claiming priority to U.S. Provisional Patent Application 62/849,689, filed May 17, 2019.
US 20210058642 A1 [0139] In the current LFNST design in VVC Draft 6, a video encoder (e.g., video encoder 200) can perform a zero-out operation that keeps the K-lowest frequency coefficients transformed by LFNST of size N (e.g., N=64 for 8×8), and a video decoder (e.g., video decoder 300) reconstructs the separable coefficients (e.g., MTS coefficients) by only using those K coefficients. In VVC Draft 6, such zero-out process is done only for LFNST of sizes 4×4 and 8×8 normatively, where video decoder 300 implicitly infers (e.g., determines without signaling) that the remaining N−K higher frequency coefficients are set to zeros and K LFNST coefficients are used for reconstruction. FIGS. 6 and 7 illustrate the transform coefficients obtained after applying an LFNST with zero-out on top of a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRANK F HUANG/Primary Examiner, Art Unit 2485